3 Ill. App. 2d 221 (1954)
121 N.E.2d 335
Helen Heitz, Ruth Heitz, Now Ruth Heitz Hopkins, and Charles Heitz. Charles Heitz, Plaintiff-Appellee,
v.
Ernest Hersheway, Defendant-Appellant.
Gen. No. 10,723.
Illinois Appellate Court.
Opinion filed July 21, 1954.
Rehearing denied September 7, 1954.
Released for publication September 7, 1954.
Zwanzig, Thompson & Lanuti, for appellant.
Berry & O'Conor, for appellee.
(Abstract of Decision.)
Opinion Per Curiam.
Reversed and remanded with directions.
Not to be published in full.